As filed with the Securities and Exchange Commission on April 29, 2010 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 105x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 92 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Dividend Builder Portfolio, Emerging Markets Portfolio, Greater India Portfolio, International Equity Portfolio, Investment Grade Income Portfolio, Large-Cap Core Research Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Multi-Cap Growth Portfolio, Small-Cap Portfolio, SMID-Cap Portfolio and Special Equities Portfolio have also executed this Registration Statement. Eaton Vance Balanced Fund Class A - EVIFX Class B - EMIFX Class C - ECIFX Eaton Vance Dividend Builder Fund Class A - EVTMX Class B -EMTMX Class C - ^ ECTMX Class I - EIUTX Eaton Vance Equity Asset Allocation Fund Class A - EEAAXClass C - EEACX Class I - ^ EEAIX Eaton Vance Large-Cap Growth Fund Class A - EALCXClass B - EBLCX Class C - ECLCXClass I - ELCIXClass R - ELCRX Eaton Vance Large-Cap Value Fund Class A - EHSTXClass B - EMSTX Class C - ECSTXClass I - EILVXClass R - ERSTX Eaton Vance Small-Cap Fund Class A - ETEGXClass B - EBSMX Class C - ECSMX Class I - EISGXClass R - ERSGX Eaton Vance Small-Cap Value Fund Class A - EAVSX Class B - ^ EBVSX Class C - ECVSX Class I - EIVSX Eaton Vance Special Equities Fund Class A - EVSEX Class B - EMSEX Class C - ECSEX Diversified mutual funds Prospectus Dated May 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Balanced Fund 3 Dividend Builder Fund 7 Equity Asset Allocation Fund 11 Large-Cap Growth Fund 15 Large-Cap Value Fund 19 Small-Cap Fund 23 Small-Cap Value Fund 27 Special Equities Fund ^ 31 Important Information Regarding Fund Shares ^ 35 Investment Objectives & Principal Policies and Risks ^ 36 Management and Organization ^ 41 Valuing Shares ^ 44 Purchasing Shares ^ 45 Sales Charges ^ 48 Redeeming Shares ^ 50 Shareholder Account Features ^ 51 Additional Tax Information ^ 52 Financial Highlights ^ 54 Balanced Fund ^ 54 Dividend Builder Fund ^ 56 Equity Asset Allocation Fund ^ 58 Large-Cap Growth Fund ^ 60 Large-Cap Value Fund ^ 61 Small-Cap Fund ^ 64 Small-Cap Value Fund ^ 65 Special Equities Fund ^ 66 Further Information About Underlying Portfolios 68 Eaton Vance Domestic Equity Funds 2 Prospectus dated May 1, 2010 Fund Summaries Eaton Vance Balanced Fund Investment Objective The Funds investment objective is to provide current income and long-term growth of capital.^ Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 48 of this Prospectus and page ^ 35 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Management Fees 0.10% 0.10% 0.10% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% Other Expenses ^0.25% ^0.25% ^0.25% Acquired Fund Fees and Expenses ^0.63% ^0.63% ^0.63% Total Annual Fund Operating Expenses ^ ^1.23% ^1.98% ^1.98% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolios. (2) The maximum administrative services fee rate is 0.10% annually. The administrator has contractually agreed to reduce its administrative services fee to the extent the combined advisory and administrative service fees would otherwise exceed the amount of such fees under the fee schedules in place for the Fund and the Portfolios in which it invested as of October 15, 2007. Such contractual fee reduction cannot be terminated or decreased without the consent of the Board of Trustees and shareholders and is intended to continue indefinitely. (3) Reflects the Funds allocable share of the advisory fees and other expenses of the Portfolios in which it invests. Of this amount, advisory fees were 0.56%. Such fee amount reflects a reduction in the investment advisory fee of Investment Grade Income Portfolio pursuant to a fee reduction agreement effective October 22, 2007. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years ^
